OPINION
Respondent filed objections to the cost bill presented by the appellant in this case, and the clerk sustained the objections, disallowing the claim. We think the ruling is correct.
This appellant did not file a separate transcript, but relied solely upon the transcript in the case of Holtzman v. Bennett (No. 2634), 232 P. 1081. He was put to no expense in any way in preparing and filing a transcript of the record and other papers in the above entitled case.
We are at a loss to understand upon just what theory double payment of an expenditure can be demanded. See Dralle v. Town of Reedsburg, 140 Wis. 319, 122 N.W. 771.
The ruling is sustained.